DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 2, the prior art fails to disclose or suggest alone or in combination as claimed a method comprising:
accessing, by the user device, a state model in which each of one or more states provides information on a particular physical location and a particular time, wherein the particular physical location is significant to a user of the user device at the particular time;
predicting, based on the current time and the current location, that a first location corresponding to a state in the state model is a next significant location to the user;
obtaining information on one or more transit vehicles associated with the current location and the current time;
determining, using the information on the transit vehicles, an estimated time duration of travel from the current location to the first location using a transit vehicle at the current time for display on the user device; and in combination with other limitations of the base claim. 
The elements contained in claim 11 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a non-transitory computer-readable medium rather than a method and thus allowable for the same reasons as stated above.
The elements contained in claim 20 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a system rather than a method and thus allowable for the same reasons as stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. H./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661